TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00604-CV

Roberta "Robbie" Bosworth, Appellant

v.

Amanda Bosworth, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY 
NO. 10-0405-CP4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


O R D E R

PER CURIAM

	Roberta Bosworth appealed the trial court's denial of her application for temporary
guardianship of her adult daughter Amanda Bosworth and timely filed the appellant's brief on
January 19, 2011.  Amanda Bosworth has not filed the appellee's brief that was due on February 18,
2011.  See Tex. R. App. P. 38.6(b).
	Roberta served her appellant's brief on Christina Peterson as counsel for appellee.
After receiving the brief, Peterson notified this Court that she had not been appointed to represent
appellee and that her duties as Amanda's attorney ad litem in the underlying proceeding ended when
the trial court denied Roberta's application for temporary guardianship.  See Tex. Prob. Code Ann.
§ 646(e) (West Supp. 2010) (stating that attorney ad litem's appointment expires without court order
on date that court either appoints a guardian or denies application for appointment of guardian,
unless court determines that continued appointment of attorney ad litem is in ward's best interest).
Appellee Amanda Bosworth was not copied on Peterson's letter to the Court.
	Accordingly, to afford her sufficient time to retain counsel or make other
arrangements to file her appellee's brief, the Court orders that Amanda Bosworth's appellee's brief
is due sixty days from the date of this order, on July 11, 2011.
	It is ordered on May 11, 2011.


Before Justices Puryear, Pemberton and Rose